Citation Nr: 9916302	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim of entitlement to service connection 
for residuals of a urinary tract infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
decision of July 1996 from the St. Petersburg, Florida, 
Regional Office (RO).  This appeal was previously remanded by 
the Board in July 1998.


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
confirms the presence of a current respiratory disability. 

2.  In March 1968 the RO denied the veteran's claim for 
service connection for a genitourinary disorder.  The veteran 
was informed of his appellate rights.  He did not perfect an 
appeal as to this decision.

3.  The evidence received since the unappealed March 1968 RO 
decision does not tend to show that chronic residuals of a 
urinary tract infection are related to the veteran's period 
of active service. 


CONCLUSION OF LAW

1.  The claim of service connection for a respiratory 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The March 1968 RO decision, which denied service 
connection for a genitourinary disorder, is final.  
38 U.S.C.A. § 7105 (West 1991).


3.  The evidence received since the March 1968 RO decision, 
which denied service connection for a genitourinary disorder, 
is not new and material, and the veteran's claim for service 
connection for this disability has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Respiratory Disorder
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

The threshold question to be determined in this case is 
whether the veteran has submitted a well-grounded claim.  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If a claim is 
not well grounded, VA does not have a statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim.

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995);

The veteran's service medical records (SMR's) have been 
associated with the claims folder.  The veteran's SMR's 
reflect no complaint or finding pertaining to a respiratory 
disorder.  The separation examination showed no pertinent 
abnormality.  Chest x-ray was negative. 

A VA examination was conducted in February 1968.  The 
clinical history indicated that the veteran had a 
tonsillectomy in December 1967.  The examination clinically 
evaluated the respiratory system as normal.  A chest x-ray 
was negative.  There are no other postservice medical records 
on file. 

To summarize, the SMR's do not display that the veteran was 
treated for, or complained of, a respiratory disorder while 
in service.  The veteran has not submitted any medical 
evidence nor is there any medical evidence of record, which 
shows that presence of a current respiratory disorder.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a respiratory disorder is not well 
grounded, and is therefore denied.  See Caluza, 7 Vet.App. 
498.

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) and that the claimant had been advised of the 
evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1995). 

II.  New and Material Evidence as to Service Connection for 
Residuals of a Urinary Tract Infection

The veteran contends, in essence, that he incurred or 
aggravated chronic residuals of a urinary tract infection 
while in service and therefore that he is entitled to service 
connection for this disorder.  He further alleges that he has 
submitted new and material evidence in order to reopen this 
claim.

The evidence of record at the time of the March 1968 rating 
decision, the last final decision of record, may be briefly 
summarized.  The SMR's consist of the separation examination, 
which clinically evaluated the genitourinary system as 
normal.  A VA medical examination was conducted in February 
11968.  At that time the diagnosis was and that the veteran 
had a normal genitourinary tract.

In a March 1968 rating action, the RO denied the veteran's 
claim for service connection for a genitourinary disability.  
The veteran's claim was denied because his SMR's failed to 
display that a chronic disorder was incurred in service, and 
due to the fact that a VA medical examination failed to 
diagnosis a current genitourinary disorder.  The veteran did 
not perfect an appeal as to this decision.  Accordingly, this 
decision is final. 38 U.S.C.A. § 7105(c) (West 1991).  
However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  For the sole purpose of assessing 
whether there is new and material evidence to reopen a claim, 
the credibility of that evidence is presumed.  Justus v. 
Principi, 3 Vet.App. 510, 512 (1992).

The evidence received since the March 1968 rating decision 
includes additional service medical records.  The new SMR's 
do not demonstrate that the veteran was treated for, or 
diagnosed with, a urinary tract infection.  The veteran has 
stated that medical evidence is available and which supports 
his claim.  However, the RO attempted unsuccessfully to 
obtain these records.  

The Board notes that the veteran has not submitted any 
substantive written contentions.  His notice of disagreement, 
which does state that he disagrees with the decision of the 
RO, does not include any substantive allegations or 
contentions.  The Board further notes that the veteran's VA 
Form 9, Appeal to Board of Veterans' Appeals, does not 
include any notation or writing in the area provided for the 
veteran's contentions. 

Accordingly, It is the Board's judgment the veteran has not 
submitted any new and material evidence and his claim is not 
reopened. 

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application. This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim. See Graves v. Brown, 8 
Vet.App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet.App. 
69, 78 (1995).  Here, the RO adequately fulfilled its 
obligation under section 5103(a) with the statement of the 
case.


ORDER

Entitlement to service connection for a respiratory disorder 
and residuals of a urinary tract infection is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

